                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                                  5:17-cv-212-KDB
                              (5-13-cr-80-KDB-DSC-2)

WINCY JOSEPH,                       )
                                    )
            Petitioner,             )
                                    )
                v.                  )                              ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court upon Petitioner’s Motion to Vacate pursuant 28

U.S.C. § 2255, (Doc. No. 1).

       Petitioner was charged in the underlying criminal case with: Count (1), armed bank robbery

and aiding and abetting; and Count (2), possession of a firearm in furtherance of a crime of violence

(armed bank robbery) and aiding and abetting. (5:13-cr-80, Doc. No. 1). A jury found Petitioner

guilty of both offenses, (Id., Doc. No. 48), and he was sentenced to a total of 135 months’

imprisonment. (Id., Doc. No. 82).

       Petitioner argued on direct appeal that his § 924(c) conviction based on bank robbery must

be vacated because bank robbery is not a crime of violence and that the Court provided plainly

erroneous jury instructions. The Fourth Circuit Court of Appeals affirmed on February 24, 2017.

United States v. Freeman, 680 Fed. Appx. 181 (4th Cir. 2017).

       Petitioner filed the instant § 2255 Motion to Vacate on November 22, 2017. He argues that

counsel was ineffective during plea negotiations by failing to present him with a written plea offer

and for misadvising him about the strength of the Government’s case and elements of the charged

offenses. Petitioner contends that, if counsel had provided him with accurate advice, Petitioner

                                                 1
would have accepted the Government’s plea offer. He asks to be resentenced as though he had

pled guilty.

       The Court finds that an evidentiary hearing should be held on Petitioner’s claim of

ineffective assistance of counsel.

       Rule 8(c) of the Rules Governing Section 2255 Proceedings provides that appointment of

counsel is required for an evidentiary hearing if the petitioner qualifies under 18 U.S.C. § 3006A.

As Petitioner qualified for court appointed counsel at the trial level and on appeal, and because he

has been incarcerated since November 2013, it appears that he qualifies for appointment of counsel

for the evidentiary hearing in this matter.

       IT IS, THEREFORE, ORDERED that:

       1. An evidentiary hearing regarding Petitioner’s claim of ineffective assistance of counsel

           with regards to plea negotiations will be scheduled for Wednesday, November 6, 2019

           at 9:30AM at the Charlotte Courthouse, 401 West Trade Street.

       2. A separate order will be entered notifying the U.S. Marshals Service to have Petitioner

           present in the U.S. District Court in Charlotte, North Carolina for the hearing.

       3. The Clerk of Court is directed to appoint CJA counsel for Petitioner.

       4. The Clerk of Court is directed to certify copies of this Order to Petitioner, the U.S.

           Marshals Service, CJA counsel, and the U.S. Attorney.

       IT IS SO ORDERED.


                                              Signed: October 7, 2019




                                                     2
